Citation Nr: 0214634	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from September 1979 to June 
1980. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The case 
was remanded for additional development by the Board in July 
2001. 


FINDINGS OF FACT

1.  The veteran failed to report for a VA examination 
scheduled for December 6, 2001. 

2.  The veteran has failed to show good cause for his failure 
to report to the December 2001 VA examination.  


CONCLUSION OF LAW

The claim that new and material evidence has been submitted 
to reopen a claim for service connection for a low back 
disorder is denied as a matter of law.  38 C.F.R. § 3.655(b) 
(2001); Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has considered application of the 
Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002) and implementing regulations 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The 
veteran was notified of the VCAA by letter mailed in November 
2001.  As will be discussed below, this is a case where the 
law, and not the facts, is dispositive of this appeal.  
Accordingly, the VCAA and the implementing regulations are 
not directly applicable to this appeal and need not be 
addressed.  Livesay v. Principi, 15 Vet. App. 165 (2001).

VA regulations provide that when a claimant fails to report 
for an examination scheduled in conjunction with, as in the 
instant case, a reopened claim for a benefit which was 
previously denied, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b) (2001).  When entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as 
appropriate.  38 C.F.R. § 3.655(a). Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) held that the burden was upon VA to 
demonstrate that notice was sent to the claimant's last 
address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
However, the Court also stated in this decision that in the 
normal course of events, it was the burden of the veteran to 
keep the VA apprised of his whereabouts, and that if he did 
not do so, there was no burden on the VA to turn up heaven 
and earth to find him. Id. 

In a July 2001 remand, the Board directed the RO to schedule 
the veteran for a VA orthopedic examination to determine 
whether he currently has a low back disability that is 
etiologically related to service.  The record indicates that 
such an examination was scheduled for December 6, 2001, but 
that the veteran failed to report to the examination.  A 
computer generated form dated in November 2001 memorializing 
the scheduling of this examination included the most recent 
address provided by the veteran.  

The regulation cited above provides that, as in the instant 
case, when a claimant fails to report for an examination 
scheduled in conjunction with a claim to reopen a claim which 
has previously been denied, the claim to reopen shall be 
denied.  38 C.F.R. § 3.655(b) (2001) (emphasis added).  This 
language leaves no authority for the Board to review the 
issue on appeal on the basis of its merits or substance in 
the absence of "good cause" for the veteran's failure to 
report for the scheduled examination.  Rather, it compels the 
Board to deny the claim strictly on the basis of the failure 
to report for a scheduled VA examination without good cause.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2001).  Given the presumption of regularity of the mailing 
of VA examination scheduling notice, the November 2001 
computer generated document that included the veteran's most 
recent address, and the fact that the veteran has not 
contacted the RO to indicate an address change, the Board is 
satisfied that the veteran was notified of the December 6, 
2001 VA examination.  In the absence of any contentions or 
evidence to the contrary, the Board must find that his 
failure to attend this examination was without good cause.  
See 38 C.F.R. § 3.655.  Thus, the claim must be denied as a 
matter of law.  See Sabonis, 6 Vet. App. at 426, 430. 


ORDER

The claim that new and material evidence has been submitted 
to reopen a claim for service connection for a low back 
disorder is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

